Exhibit 10.2

ALLEGIANCE BANCSHARES, INC.

2019 AMENDED AND RESTATED

EMPLOYEE STOCK PURCHASE PLAN

 

 

Allegiance Bancshares, Inc., a Texas corporation (the "Company"), adopted and
subsequently amended the Allegiance Bancshares, Inc. Employee Stock Purchase
Plan, effective as of November 15, 2011 (the “2011 Plan”).  The 2011 Plan was
amended and restated by the Board as the Allegiance Bancshares, Inc. 2019
Amended and Restated Employee Stock Purchase Plan (the “Plan”) on January 24,
2019, subject to approval by the Company's shareholders.

 

1.Purpose.  The purpose of the Plan is to encourage and enable eligible
employees of Allegiance Bancshares, Inc. and its designated Subsidiaries to
acquire proprietary interests in the Company (as defined below) through the
ownership of Stock (as defined below) in order to establish a closer
identification of their interests with those of the Company by providing them
with another and more direct means of participating in its growth and earnings
which, in turn, will provide motivation for participating employees to remain in
the employ of and to give greater effort on behalf of their Employers (as
defined below).  It is the intention of the Company that the Plan qualify as an
"employee stock purchase plan" under Section 423 of the Code (as defined
below).  The provisions of the Plan shall, accordingly, be construed so as to
extend and limit participation in a manner consistent with the requirements of
that Section of the Code.

 

2.Definitions.  Unless the context clearly requires a different meaning, the
following words or terms, when used herein, shall have the following respective
meanings:

 

(a)"Account" means the brokerage account maintained for each Participant under
the Plan by the Plan Administrator.

 

(b)"Board" means the Board of Directors of the Company.

 

(c)"Code" means the Internal Revenue Code of 1986, as amended.

 

(d)"Committee" means the Compensation Committee of the Board.

 

(e)"Company" means Allegiance Bancshares, Inc. and its successors.

 

(f)"Date of Purchase" means the last day of each Purchase Period, on which date
Stock for such Purchase Period shall be purchased.

 

(g)"Eligible Employee" means any Employee except for the following:

 

(1)an Employee who would, immediately upon enrollment or re-enrollment in the
Plan, own directly or indirectly five percent or more of the total combined
voting power or value of all classes of stock of the Company or any Subsidiary.

 

(2)an Employee whose customary employment is twenty (20) hours or less per week;
and

 

(3)an Employee whose customary employment is for not more than five (5) months
in any calendar year;

 

For purposes of the determination in clause (1) above, (i) the Employee shall be
deemed to own stock attributed to him or her under the attribution rules of
Section 424(d) of the Code; and (ii) the Employee shall be considered to own any
stock that the Employee could purchase through the exercise of any option or
right to acquire stock held by the Employee (including a right to acquire stock
under this Plan).  Notwithstanding the foregoing, the Committee may exclude from
participation in the Plan or any Purchase Period Employees who are "highly
compensated employees" of an Employer (within the meaning of Section 414(q) of
the Code) or a sub-set of such highly compensated employees.

 

 

--------------------------------------------------------------------------------

 

 

(h)"Employee" means an individual regularly employed by an Employer.  "Employee"
shall not include a non-employee director of the Company.  Whether an individual
qualifies as an Employee shall be determined by the Committee, in its sole
discretion. The Committee shall be guided by the provisions of Treasury
Regulation Section 1.421-1(h) and Section 3401(c) of the Code and the Treasury
Regulations thereunder, with the intent that the Plan cover all "employees"
within the meaning of those provisions other than those who are not eligible to
participate in the Plan.

 

(i)"Employer" means the Company and its Subsidiaries that are designated from
time to time by the Board as covered by the Plan, as the employer of an
Employee.  As used in this Plan, the term "Employer" means collectively the
Company and all such designated Subsidiaries, unless the context requires a
different meaning.  The Board may designate the Employers from time to time from
among a group consisting of the Company and its Subsidiaries, including
corporations that become Subsidiaries after the adoption and approval of the
Plan.

 

(j)"Enrollment Deadline" means, for each Purchase Period, the last day
after  the beginning of such Purchase Period on which it is administratively
feasible to process payroll deduction elections to be effective for the first
payroll period during the Purchase Period, unless the Committee establishes a
different Enrollment Deadline for a particular Purchase Period.

 

(k)"Enrollment Form" means a statement signed by an Eligible Employee on a form
provided by the Plan Administrator, or an election made through applicable
electronic procedures, indicating the Eligible Employee elects to become a
Participant and authorizing a payroll deduction for the purchase of Stock
pursuant to the Plan.

 

(l)"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended.

 

(m)"Fair Market Value" of Stock on a particular date means the closing sales
price of Stock on the exchange on which such stock is traded on that date, or if
no prices are reported on that date, on the last preceding date on which such
prices of Stock are so reported.  If Stock is not traded on such exchange at the
time a determination of its Fair Market Value is required to be made hereunder,
its Fair Market Value shall be deemed to be equal to the average between the
closing bid and ask prices of Stock on the most recent date Stock was publicly
traded.  In the event Stock is not publicly traded at the time a determination
of its Fair Market Value is required to be made hereunder, the determination of
its Fair Market Value shall be made by the Committee in such manner as it deems
appropriate.

 

(n)"Participant" means an Eligible Employee who enrolls in the Plan in
accordance with the provisions of Section 8 herein and who is currently making
payroll deductions for the purchase of Stock.  "Active Participant" shall also
include an individual on a long-term leave of absence who has made arrangements
to continue payment of contributions as described in Section 11.

 

(o)"Plan" means this Allegiance Bancshares, Inc. 2019 Amended and Restated
Employee Stock Purchase Plan, as it may be amended from time to time.

 

(p)"Plan Administrator" means the Plan Administrator appointed by the Board to
administer this Plan.  The Plan Administrator shall initially be Computershare.

 

(q)"Plan Supervisor" means the person(s) designated pursuant to Section 4 herein
to assist Employees and/or Participants in Plan matters.

 

(r)"Purchase Period" means the period set forth in Section 5.

 

(s)"Purchase Price" means the price at which Stock shall be purchased, as set
forth in Section 10.

 

 

 

-2-

--------------------------------------------------------------------------------

 

(t)"Securities Act" means the Securities Act of 1933, as amended.

 

(u)"Stock" means the common stock of the Company, $ 1.00 par value.

 

(v)"Subsidiary" means any "subsidiary corporation" of the Company, as defined in
Code Section 424(f).

 

3.Number of Shares of Stock Under the Plan.  Subject to adjustment in accordance
with Section 17, a total of 200,000 shares of Stock (inclusive of shares sold
under the Plan prior to the Effective Date) may be sold to Eligible Employees
under this Plan.  The Stock subject to this Plan shall consist of authorized but
unissued Stock or previously issued Stock reacquired and held by the Company,
and such number of shares of Stock shall be and is hereby reserved for sale for
such purpose.  

 

4.Administration of the Plan.  

 

(a)This Plan shall be administered by the Plan Administrator.  The Plan
Administrator is vested with full authority to administer the Plan with respect
to Participants' Accounts.  The Committee is vested with full authority to
administer payroll deductions under the Plan, to interpret the Plan, to make,
interpret, amend and rescind such equitable rules and regulations regarding this
Plan as it may deem advisable, and to make all other determinations deemed
necessary or advisable for the operation of this Plan.

 

(b)To aid in fulfilling its responsibilities, the Committee may appoint one or
more Plan Supervisors and the Committee may allocate to each person so appointed
certain limited responsibilities to carry out the directives of the Committee in
all phases of the operation of the Plan. Specifically, the Committee may
delegate to such agent or agents any of its authority under the Plan except its
authority to construe and interpret the provisions of the Plan.

 

(c)All actions taken by the Plan Administrator, and all actions taken, and all
interpretations and determinations made by the Committee and the Plan Supervisor
(including determinations of fair market value) shall be final and binding upon
Employees, Participants, the Company and all other interested persons.  Neither
the Plan Administrator nor any member of the Committee nor the Plan Supervisor
shall be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan, and all members of the Committee and the
Plan Supervisor shall be fully protected by the Company with respect to any such
action, determination or interpretation.

 

(d)The Committee may act by a majority vote at a regular or special meeting of
the Committee or by decision reduced to writing and signed by a majority of the
Committee without holding a formal meeting.  Vacancies in the membership of the
Committee arising from death, resignation or other inability to serve shall be
filled by appointment by the Board.

 

(e)The Company will pay all expenses incident to establishing and administering
the Plan and purchasing or issuing Stock, provided that Participants will pay
all costs associated with the issuance of certificates for Stock and all costs
incurred in selling, disposing of, or transferring Stock acquired under the
Plan, including transfers to a brokerage account or a direct registration
system.

 

5.Purchase Period.  The Plan will be implemented by Purchase Periods, the
commencement and duration of which shall be determined by the Board, provided
that no Purchase Period may exceed 27 months.  More than one Purchase Period may
be in effect at any one time.  Except for the limitation in Section 6,
participation in any Purchase Period under the Plan shall neither limit nor
require participation in any other Purchase Period.  The Board may, at any time
and for any reason, terminate a Purchase Period, in which case all accumulated
payroll deductions during such Purchase Period shall, in the Board's discretion,
be refunded to the Participants or used to purchase shares of Stock with the
date of termination as the Date of Purchase.

 

6.Number of Shares of Stock Which May Be Purchased.  

 

 

 

-3-

--------------------------------------------------------------------------------

 

(a)Each Participant shall be allowed to purchase as many shares of Stock as the
amount of his accrued payroll deductions at the end of each Purchase Period can
purchase, not to exceed the number of shares of Stock determined by dividing the
total sum of his authorized payroll deductions for the Purchase Period by the
Purchase Price per share of Stock (as set forth in Section 10).  Notwithstanding
the foregoing, the minimum number of shares of Stock that may be purchased by an
Employee during a Purchase Period is 50, and the maximum number of shares of
Stock that may be purchased by an Employee during a Purchase Period is
500.  Further, no Employee shall be granted an option to purchase Stock under
this Plan which permits his rights to purchase stock under all employee stock
purchase plans of the Company and its Subsidiaries to accrue at a rate which
exceeds in any one calendar year $25,000 of the fair market value of the stock
determined as of the date the right to purchase is granted.  

 

(b)In the event the total number of shares of Stock to be purchased pursuant to
all Enrollment Forms with respect to a Purchase Period exceeds the available
shares of Stock pursuant to Section 3, the Committee reserves the right to
allocate the number of shares of Stock which Participants may purchase in such
manner as it deems fair and equitable, and notify each Participant of such
allocation.

 

7.Grant of Option on Enrollment.

 

(a) Enrollment by a Participant in the Plan will constitute the grant by the
Company to the Participant of an option to purchase shares of Stock from the
Company under the Plan.

 

(b)Each option granted under the Plan shall have the following terms, in
addition to other terms set forth herein:


(1)Each option granted under the Plan will have a term of not longer than the
length of the Purchase Period; notwithstanding the foregoing, however, whether
or not all shares have been purchased thereunder, the option will expire on the
earlier to occur of (A) the completion of the purchase of shares on the Date of
Purchase, or (B) the date on which the Participant's employment with the
Employer terminates;

 

(2)Payment for shares purchased under the option will be made only through
payroll withholding in accordance with Section 8;

 

(3)Purchase of shares upon exercise of the option will be effected only on the
Date of Purchase in accordance with Section 9;

 

(4)The Purchase Price per share under the option will be
determined as provided in Section 10;

 

(5)Subject to adjustment in accordance with Section 17 and the limits set forth
in Section 6, the number of shares available for purchase under an option will
be determined by dividing (i) such Participant's payroll deductions accumulated
during the Purchase Period as of the Date of Purchase by (ii) the applicable
Purchase Price determined in accordance with Section 10;

 

(6) The option will in all respects be subject to the terms and conditions of
the Plan, as interpreted by the Committee, in its sole discretion, from time to
time.


8.Participation in the Plan; Payroll Deductions.

 

(a)An Eligible Employee may enroll in the Plan and become a Participant for a
Purchase Period by completing an Enrollment Form designating a dollar amount of
payroll deductions and filing it with the Plan Administrator no later than the
Enrollment Deadline for such Purchase Period.  An Eligible Employee must
affirmatively enroll for each Purchase Period under the Plan, as payroll
deduction elections will not carryover from one Purchase Period to the next.  An
individual who first becomes an Eligible Employee (including a newly hired or
re-hired Employee) after the Enrollment Deadline may not enroll in

 

 

-4-

--------------------------------------------------------------------------------

 

the Plan for such Purchase Period.  No Enrollment Form shall be honored for a
Purchase Period with respect to any individual who is not an Eligible Employee
as of the Enrollment Deadline for such Purchase Period.  An Eligible Employee
who timely files an Enrollment Form for a Purchase Period will become a
Participant and payroll deductions shall commence with the first payroll period
in the Purchase Period.  Once an Eligible Employee has enrolled in the Plan for
a Purchase Period, he will remain a Participant for such Purchase Period until
(i) he discontinues his payroll deductions as provided below, or (ii) he ceases
to be an Eligible Employee.  A Participant who has discontinued his payroll
deductions for a Purchase Period may not re-enroll in the Plan for such Purchase
Period.  A Participant who ceases to be an Eligible Employee during a Purchase
Period and again becomes an Eligible Employee during the same Purchase Period
may not re-enroll in the Plan for such Purchase Period.

 

(b)Payroll deductions for an Active Participant shall be made through the end of
each Purchase Period unless sooner discontinued or terminated as provided in
Sections 5, 8(e), 11 or 30 herein.  Payroll deductions shall be specified in
after-tax dollar amounts. Such deductions shall be taken in conformity with the
Employer's payroll deduction schedule.  Except as provided in Section 11, there
shall be no rights of prepayment or payment of funds to be used for the purchase
of Stock pursuant to the Plan through means other than payroll deductions.

 

(c)Payroll deductions for each Participant shall be made by the Employer and
provided to the Plan Administrator as provided herein.

 

(d)A Participant may, no more than once during a Purchase Period, decrease the
amount of his payroll deductions under his Enrollment Form (within the
limitations set forth in Section 6), by completing and filing a new Enrollment
Form with the Plan Administrator.  If a Participant decreases his payroll
deductions to zero, he or she will be deemed to have discontinued payroll
deductions and will be subject to paragraph (e) below.  A decrease in payroll
deductions shall be prospective only and effective as soon as
practicable.  Payroll deductions elected by a Participant for a Purchase Period
shall remain in effect until the end of the Purchase Period or until such
Participant changes or discontinues the payroll deductions or ceases to be an
Eligible Employee.

 

(e)A Participant may discontinue his payroll deduction at any time during a
Purchase Period by filing the prescribed form with the Plan Administrator.  Such
change shall be prospective only and effective as soon as practicable.  Once
discontinued, the Participant may not resume payroll deductions for the same
Purchase Period.  All amounts deducted to the date of discontinuance will be
refunded to the Participant.  If, prior to the last day of a Purchase Period, a
Participant ceases to be an Eligible Employee but does not terminate employment
with the Company or a Subsidiary, the Participant shall be treated as if he has
discontinued his payroll deductions in accordance with this paragraph, and such
Participant may not re-enroll in the Plan until he has again become an Eligible
Employee.

 

9.Purchase of Stock.  Except as provided in Section 5, 8(e), 11 or 30, on the
Date of Purchase, accrued payroll deductions made for each Participant for a
Purchase Period will be applied to the purchase of Stock, at the Purchase Price
determined under Section 10.  Any amounts representing a fractional share that
are withheld but not applied toward the purchase of Stock during a Purchase
Period shall be refunded to the Participant.  In no event shall any right to
purchase Stock under the Plan be exercised for more than the available number of
shares of Stock, and, after the available shares of Stock have been purchased,
any remaining balance of any amount previously collected from Participants shall
be refunded.  The Stock purchased by a Participant shall be deposited into the
Participant's Account.  The Committee may require that the shares of Stock be
retained in the Participant's Account for a specified period of time.

 

10.Purchase Price.  The Purchase Price per share of Stock for a Purchase Period
shall be an amount equal to the lesser of (i) eighty-five percent (85%) (or such
greater percentage as designated by the Committee) of the Fair Market Value of a
share of Stock on the first day of the Purchase Period or (ii) eighty-five
percent (85%) (or such greater percentage as designated by the Committee) of the
Fair Market Value of a share of Stock on the Date of Purchase; provided, that
the Purchase Price per share of Stock will in no event be less than the par
value of the Stock.

 

 

 

-5-

--------------------------------------------------------------------------------

 

11.Termination of Employment; Leave of Absence.  

 

(a)If, prior to the last day of a Purchase Period, a Participant ceases to be
employed by the Employer for any reason (including death, voluntary resignation,
retirement or involuntary termination, with or without cause), his Enrollment
Form shall be deemed to have been canceled, effective immediately.  The
Participant's payroll deductions made but not yet used for purchases will be
distributed in cash to the Participant (or his estate or beneficiary, as
applicable in the case of death) as soon as practicable after his termination of
employment.  

 

(b)If, prior to the last day of a Purchase Period, a Participant ceases to be
actively employed because he commences a long-term leave of absence, then any
accrued payroll deductions under the Plan during the Purchase Period to the date
the Participant ceases to be actively employed shall be applied to the purchase
of Stock for the Purchase Period on the Date of Purchase.  Subject to any
applicable rules or regulations established by the Plan Administrator, the
Participant shall be entitled to elect to continue to participate in the Plan
until his employment terminates, provided the Participant makes the necessary
arrangements with the Employer and/or the Plan Administrator to pay the
requisite amounts that would, but for the leave of absence, be paid under the
Plan through the Participant's payroll deductions.  For purposes of this
paragraph, "long-term leave of absence" means a leave of absence agreed to in
writing by the Employer (i) which is for a period of not more than six (6)
months, or (ii) with respect to which reemployment upon expiration of such leave
is guaranteed by contract or applicable law.

 

12.Interest on Payments.  No interest shall accrue or be paid on sums withheld
from a Participant's pay for the purchase of Stock or with respect to any amount
credited to a Participant's Account.

 

13.Rights as Shareholder.  No Participant shall have any rights of a shareholder
with respect to any shares of Stock until the shares have been purchased in
accordance with Section 9 and issued by the Company, at which time the
Participant will be treated as the owner of such shares.

 

14.Rights Not Transferable.  A Participant's rights to purchase Stock pursuant
to this Plan may not be sold, pledged, assigned or transferred in any manner
(other than by will, the laws of descent and distribution, or as provided in
Section 15), and shall be exercisable only during the Participant's lifetime and
only by the Participant.  If this provision is violated, the right of the
Participant to purchase Stock shall terminate and the only right remaining to
such Participant under the Plan will be to have paid over to the person entitled
thereto the amount of accrued payroll deductions then credited to such
Participant.

 

15.Designation of Beneficiary. A Participant may file, on forms supplied by the
Committee, a written designation of beneficiary who is to receive any shares of
Stock and cash in respect of any fractional shares of Stock, if any, from the
Participant's Account under the Plan in the event of such Participant's death.
In addition, a Participant may file a written designation of beneficiary who is
to receive any cash withheld through payroll deductions with respect to the
Participant in the event of the Participant's death prior to the Purchase Date
of a Purchase Period.

 

16.Purchase Period Limitation.  In no event shall a Participant be permitted to
complete payment for Stock after the expiration of the Purchase Period with
respect to which such Stock is purchased.

 

17.Changes in Capitalization.

 

(a)The existence of the Plan and the rights to purchase Stock hereunder shall
not affect in any way the right or power of the Board or the Company's
shareholders to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company's capital structure or its
business, any merger or consolidation of the Company, any issue of debt or
equity securities ahead of or affecting Stock or the rights thereof, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.

 

(b)In the event of any merger, reorganization, consolidation, sale of
substantially all assets, recapitalization, stock dividend, stock split,
spin-off, split-up, split-off, distribution of assets or other change

 

 

-6-

--------------------------------------------------------------------------------

 

in corporate structure affecting the Stock such that an adjustment is determined
by the Committee in its discretion to be appropriate, after considering any
accounting impact to the Company, in order to prevent dilution or enlargement of
benefits under the Plan, then the Committee shall, in such a manner as it may in
its discretion deem equitable, adjust any or all of (i) the aggregate number and
kind of shares of Stock reserved for issuance under the Plan, and (ii) the
number and kind of shares which may be purchased by any individual in any
Purchase Period.  In the event of any merger, reorganization, consolidation,
sale of substantially all assets, recapitalization, stock dividend, stock split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure affecting the Stock subject to this Plan, the number and
kind of shares of Stock or other securities which are subject to this Plan or
subject to any outstanding offering hereunder, the number of shares of Stock to
be purchased, and the Purchase Price, shall be appropriately and equitably
adjusted by the Committee so as to maintain the proportionate number of shares
of Stock or other securities without changing the aggregate Purchase Price.

 

(c)Except as hereinbefore expressly provided, the issuance by the Company of
Stock of any class or securities convertible into Stock of any class, for cash,
property, labor or services, upon direct sale, upon the exercise of rights or
warrants to subscribe therefor, or upon conversion of Stock or obligations of
the Company convertible into Stock or other securities, and in any case whether
or not for fair value, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number of shares of Stock to be purchased for
a Purchase Period or the Purchase Price per share of Stock.

 

18.Change in Control.

 

(a)In the event of a Change in Control, the Committee shall provide for the
assumption or substitution of each option to purchase Stock under the Plan by
the successor or surviving corporation, or a parent or subsidiary thereof,
unless the Committee decides to take such other action as it deems appropriate,
including, without limitation, providing for the termination of the Plan in
accordance with Section 30, or a termination of the Plan and providing for a
Date of Purchase to occur on the date determined by the Committee.

 

(b)A "Change in Control" shall be deemed to occur on the date on which any of
the following events occurs:

 

(1)the Company shall not be the surviving entity in any merger, consolidation or
other reorganization (or survives only as a subsidiary of an entity other than a
previously wholly‑owned subsidiary of the Company);

 

(2)a subsidiary of the Company operating as a Texas banking association is
merged or consolidated into, or otherwise acquired by, an entity other than a
wholly-owned subsidiary of the Company;

 

(3)the Company sells, leases or exchanges all or substantially all of its assets
to any other person or entity (other than a wholly‑owned subsidiary of the
Company);

 

(4)the Company is to be dissolved and liquidated;

 

(5)any person or entity, including a "group" as contemplated by Section 13(d)(3)
of the Exchange Act, acquires or gains ownership or control (including, without
limitation, power to vote) of more than 50% of the outstanding shares of the
Company's voting stock (based upon voting power); or

 

(6)as a result of or in connection with a contested election of directors, the
persons who were directors of the Company before such election shall cease to
constitute a majority of the Board.

 

 

 

-7-

--------------------------------------------------------------------------------

 

Notwithstanding anything herein to the contrary, and only to the extent that an
option granted hereunder is subject to Code Section 409A and would not otherwise
comply with Code Section 409A, a "Change in Control" shall occur only to the
extent that the definition of "Change in Control" set forth above may be
interpreted to be consistent with Code Section 409A and the applicable Internal
Revenue Service and Treasury Department regulations thereunder.

 

19.Application of Funds.

 

(a)The Company will maintain payroll deduction records for each Eligible
Employee who elects pursuant to the provisions of Section 8 herein to
participate in a Purchase Period under the Plan on which all payroll deductions
attributable to that Participant with respect to the Purchase Period will be
accounted for.

 

(b)Amounts thus accounted for will be under the control of the Company, need not
be set apart from other funds of the Company, and, so long as funds in the
applicable amount are provided to the Plan Administrator for the Purchase
Period, may be used for any corporate purpose.  Amounts credited for employees
of Subsidiaries will be remitted to the Company from time to time by such
Subsidiaries.

 

(c)In the event that any law or regulation, in the opinion of counsel for the
Company, may prohibit the handling or use of all or any part of the funds in the
manner contemplated by the Plan, the Company may deal with such funds in any
lawful manner it may deem advisable, including the deposit of any such funds in
a bank account(s) opened for Participants.

 

20.Governmental Approvals or Consents; Amendments or Termination.  This Plan and
any purchases by Participants under it are subject to any governmental approvals
or consents that may be or become applicable in connection therewith.  The Board
may make such changes in the Plan and its administration as may be necessary to
desirable, in the opinion of the Company's counsel, to comply with the rules or
regulations of any governmental authority or any national securities exchange.

 

21.Compliance with Law. The obligations of the Company with respect to payments
under the Plan are subject to compliance with all applicable laws and
regulations. Stock shall not be issued with respect to an option granted under
the Plan unless the exercise of such option and the issuance and delivery of the
shares of Stock pursuant thereto shall comply with all applicable provisions of
law, including, without limitation, the Securities Act, the Exchange Act, and
the requirements of any stock exchange upon which the shares may then be listed.

 

22.Notice of Disqualifying Dispositions.  Each Participant shall give the
Company prompt written notice of any disposition or other transfer of shares of
Stock acquired pursuant to the exercise of an option acquired under the Plan, if
such disposition or transfer is made within two years after the date of grant or
within one year after the Purchase Date.

 

23.Notices.  All notices or other communications by an Employee or Participant
to the Company or the Plan Administrator under or in connection with the Plan
shall be deemed to have been duly given when received by the Company or the Plan
Administrator in the form specified by the Company or the Plan
Administrator.  Any notice given by the Company or the Plan Administrator to an
Employee or Participant directed to such individual at the address on file with
the Company or the Plan Administrator shall be effective to bind the Employee or
Participant and any other person who shall acquire rights hereunder.

 

24.Effective Date.  The Plan, as amended and restated, shall be effective
January 24, 2019, subject to the approval of the Plan by the Company's
shareholders at the 2019 annual shareholders meeting.  If such shareholder
approval is not obtained at such time, the Plan, as amended and restated, shall
not be effective, and the Plan shall continue in accordance with its terms
immediately prior to this amendment and restatement.

 

25.Equal Rights and Privileges.  All Eligible Employees shall have equal rights
and privileges with respect to the Plan so that the Plan qualifies as an
"employee stock purchase plan" within the meaning of Code Section 423 or any
successor provision of the Code and related regulations.  Any provision of the
Plan which is inconsistent

 

 

-8-

--------------------------------------------------------------------------------

 

with Code Section 423 or any successor provision of the Code shall without
further act or amendment by the Company be reformed to comply with the
requirements of Code Section 423.  This Section shall take precedence over any
conflicting provisions in the Plan.

 

26.Word Usage.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of the Plan dictates, the plural shall be
read as the singular and the singular as the plural.  Unless the context
otherwise requires, the words "include," "includes" and "including" when used in
this Plan shall be deemed to be followed by the phrase "without limitation."

 

27.Headings.  Headings at the beginning of paragraphs are for the convenience of
reference, shall not be construed as a part of the Plan, and shall not influence
its construction.

 

28.Employment Not Guaranteed; No Other Rights.  Nothing contained in this Plan,
or the granting or exercise of any right to purchase Stock, or the payment of
any other benefit hereunder, shall give any Employee, Participant or any
beneficiary of an Employee or Participant any right to continue employment with
the Employer, or any legal or equitable right against the Employer, its
directors, officers, employees or agents, the Plan Administrator, or any other
persons, except as expressly provided by the Plan.

 

29.Tax Withholding.  The Employer shall have the right to require payment by a
Participant of any federal, state or local taxes which may be required to be
withheld or paid in connection with a purchase hereunder or a disposition of
shares of Stock purchased hereunder.  The Employer shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant.  The Plan Administrator shall have
the right to require payment by the Participant of any federal, state or local
taxes which may be required to be withheld or paid in connection with any
transaction contemplated by this Plan.

 

30.Amendment and Termination.  The Board may at any time and for any reason
terminate, withdraw, suspend, modify, or amend the Plan; provided that the Board
may not make any amendment which would require the approval of the Company's
shareholders to comply with any applicable laws, including but not limited to
Code Section 423, without approval of the shareholders of the Company. The
Company shall not be obligated to any Employee, Participant or other person
whatsoever to continue the Plan or the ability to purchase Stock
hereunder.  Except as provided in Section 18, upon termination of the Plan,
payroll deductions taken but not yet expended on purchases of Stock under the
Plan shall be paid to the Participants with respect to whom such deductions were
taken as soon as practicable.

 

31.Governing Law.  The Plan and all determinations made hereunder and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Texas and construed
in accordance therewith without giving effect to principles of conflicts of law.

 

32.Severability.  The provisions of this Plan shall be severable.  If any
provision is found to be unenforceable, the balance of the Plan shall remain in
full force and effect.

 

IN WITNESS WHEREOF, the Company has executed this Plan to be effective as of the
date set forth in Section 24.

 

 

ALLEGIANCE BANCSHARES, INC.

 

 

By:/s/ George Martinez

 

Name:George Martinez

 

Title:Chairman and CEO

 

 

 

 

-9-